Title: To Thomas Jefferson from William Bartram, 29 October 1808
From: Bartram, William
To: Jefferson, Thomas


                  
                     Illustrious President, 
                     
                     Kingsess, near Philadelphia Octobr. 29th. 1808.
                  
                  Permit me sir, to introduce to your notice the bearer hereof, my worthy friend Doctor Benjamin Say; lately chosen Senator in Congress of the U. States, for the City and County of Philadelphia in place of Mr. Clay resigned.
                  The Doctor is a man of talents, eminent in his profession as a Physician, of a fair moral character, and a warm and steady republican, ever since our glorious revolution.
                  Doctor Say will hand your excillency a small packet containing a few seeds of a beautiful flowering tree together with a Catalogue of our collection: The tree is the Mimosa julibrescens (Silk tree) a native of Persia and Armenia; lately brought to us by the celebrated Michaux the elder. Its delicate sweet flowers grow in fasciles, composed of a number of slender silky thread’s tipped with crimson antheræ. The packet is tyed with a silky bark of a species of Asclyrias, native of Pensylvania, which should it prove a useful substitute for flax or cotton, in linnen manufactures, it can be cultivated in any quantities and with less expence, as it is a perenniel plant, and thrives in almost any soil.
                  I send you these articles, Sir, as a mark of my homage & respect, not knowing whether they are new to you or of any value. 
                  With every sentiment of Esteem, I pray you may enjoy many days of health and tranquility.
                  
                     William Bartram 
                     
                  
               